internal_revenue_service number release date index number ------------------------- -------------------- ----------------------- ---------------------------------------- ---------------------------- department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 - plr-114197-04 date may this responds to your authorized representative’s letter of date ---------------------- ---------------- ---------------------- ------------------ -------------------------- ---------------------- ------------------------ legend decedent attorney date date date date date dear --------------- on behalf of decedent's_estate requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an alternate_valuation election under sec_2032 of the internal_revenue_code estate you retained attorney to prepare the form_706 united_states estate and generation-skipping_transfer_tax return the form_706 was timely filed on date the election under sec_2032 to value the estate as of the alternate_valuation_date was not made on the return a closing letter was received from the internal_revenue_service on date on or about date attorney reviewed the alternate_valuation analysis previously performed and realized that the election under sec_2032 should have been made on the return by affidavit attorney stated that at the time he prepared the form_706 he had failed to recognize the effect of the election by the estate and that he did not advise you the executor the election would be beneficial to the estate estate as of the applicable alternate_valuation_date was sent to the internal_revenue_service on date within one year of the due_date of the original return the value of the gross_estate and the amount of federal estate_tax due reflected on the the facts are as follows decedent died on date as executor of decedent’s a supplemental form_706 reflecting the value of all assets included in the gross sec_2032 provides that the value of the gross_estate may be determined plr-114197-04 supplemental form_706 are less than the value of the gross_estate and the amount of federal estate_tax due as reported also on date this request was submitted if the executor elects by valuing all the property included in the gross_estate as follows in the case of property distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date of distribution sale exchange or other_disposition in the case of property not distributed sold exchanged or otherwise_disposed_of within months after the decedent's death such property shall be valued as of the date months after the decedent's death any interest or estate which is affected by mere_lapse_of_time shall be included at its value as of the time of death instead of the later date with adjustment for any difference in its value as of the later date not due to mere_lapse_of_time sec_2032 provides that no election may be made under sec_2032 with respect to an estate unless such election will decrease the value of the gross_estate and the sum of the tax imposed under chapter of the internal_revenue_code and the tax imposed by chapter with respect to property includible in the decedent's gross_estate reduced by credits allowable against such taxes sec_2032 provides that an election under sec_2032 shall be made by the executor on the return of tax imposed by sec_2001 such election once made shall be irrevocable under sec_2032 no election may be made under sec_2032 if such return is filed more than year after the time prescribed by law including extensions for filing such return sec_301_9100-6t provides the time and manner for making the sec_2032 election discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government section under sec_301_9100-1 the commissioner in exercising the commissioner’s requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted plr-114197-04 a reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standard the commissioner will use to determine when the interests of the government are prejudiced sec_301 c i provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the facts submitted and the representations made the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time for making the alternate_valuation election under sec_2032 is granted until the date that is days from the date of this letter the election should be made on a supplemental form_706 the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose consequences of the transaction under the cited provisions or under any other provisions of the code being sent to your authorized representative provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes- heather c maloy associate chief_counsel passthroughs and special industries except as specifically ruled herein we express no opinion on the federal tax pursuant to a power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer who requested it sec_6110 sincerely
